            Case 2:21-cv-00341-JCM-NJK Document 1 Filed 03/01/21 Page 1 of 6



 1 COGBURN LAW
   Jamie S. Cogburn, Esq.
 2 Nevada Bar No. 8409
   jsc@cogburncares.com
 3 Erik W. Fox, Esq.
   Nevada Bar No. 8804
 4 ewf@cogburncares.com
   2580 St. Rose Parkway, Suite 330
 5 Henderson, Nevada 89074
   Telephone: (702) 748-7777
 6 Facsimile: (702) 966-3880
   Attorneys for Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10      BOBBII LAVERN HUTSON, an individual,

11                                   Plaintiff,

12            vs.                                                    COMPLAINT
                                                                   AND JURY DEMAND
13      THE PENNSYLVANIA STATE
        UNIVERSITY, a Foreign Non-Profit
14      Corporation; and TRANS UNION LLC, a
        Foreign Limited-Liability Company,
15
                                     Defendants.
16

17          Plaintiff, Bobbii Lavern Hutson (hereinafter “Plaintiff”), by and through counsel, Cogburn

18 Law, hereby complains against Defendants as follows:

19 I.       PRELIMINARY STATEMENT

20          1.      This is an action for actual, statutory and punitive damages, costs and attorney fees

21 brought pursuant to the Fair Credit Report Act, 15 U.S.C. § 1681 et seq. (hereinafter “FCRA”).

22

23

24


                                                  Page 1 of 6
             Case 2:21-cv-00341-JCM-NJK Document 1 Filed 03/01/21 Page 2 of 6



 1 II.      JURISDICTION AND VENUE

 2          A.     JURISDICTION OF THE COURT

 3          2.     The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p) and 28 U.S.C.

 4 § 1367.

 5          B.     VENUE

 6          3.     Venue is proper pursuant to 28 U.S.C. § 1391 as Defendants do business within the

 7 area of the District of Nevada, are subject to the Court’s personal jurisdiction and a substantial part

 8 of the events giving rise to the claims alleged occurred within the District of Nevada.

 9 III.      PARTIES

10          4.     Plaintiff is a natural person and resident of the State of Nevada.

11          5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

12          6.     Upon information and belief, Defendant, Trans Union LLC (hereinafter “Trans

13 Union” or the “Credit Bureau”), is a foreign entity licensed in the State of Illinois and authorized

14 to do business in the State of Nevada.

15          7.     Upon information and belief, Defendant, Trans Union, is a “consumer reporting

16 agency,” as defined in 15 U.S.C. § 1681a(f).

17          8.     Upon information and belief, The Pennsylvania State University (hereinafter “Penn

18 State” or “the Furnisher”) is a non-profit corporation incorporated under the laws of the State of

19 Pennsylvania and authorized to do business in the State of Nevada.

20          9.     Upon information and belief, Penn State is a furnisher of information under

21 15 U.S.C. § 1681s-2.

22 IV.      GENERAL ALLEGATIONS

23          10.    Plaintiff has a student loan with Penn State (hereinafter the “Penn State Debt

24 Account”).


                                                 Page 2 of 6
             Case 2:21-cv-00341-JCM-NJK Document 1 Filed 03/01/21 Page 3 of 6



 1           11.   Plaintiff’s last date of payment was November 1, 2013, on the Penn State Debt

 2 Account.

 3           12.   In December 2020, Plaintiff learned the Penn State Debt Account remained on her

 4 TransUnion credit report more than seven years after November 1, 2013.

 5           13.   Plaintiff provided TransUnion with a detailed dispute explaining the account

 6 remained past the seven-year reporting period for Plaintiff’s credit report.

 7           14.   Despite Plaintiff’s dispute the Penn State Debt Account remained on her

 8 TransUnion credit report after November 1, 2020.

 9           15.   Penn State furnished false information to the Credit Bureau.

10           16.   The Credit Bureau and Penn State failed to conduct a thorough investigation into

11 this dispute.

12 V.        CLAIMS FOR RELIEF

13                                  FIRST CLAIM FOR RELIEF
                                      Against the Credit Bureau
14                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

15           17.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

16 herein.

17           18.   The Credit Bureau violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

18 reasonable procedures to assure maximum possible accuracy in the preparation of the credit report

19 and credit files published and maintained by the Credit Bureau concerning Plaintiff.

20           19.   As a result of this conduct, action and inaction of the Credit Bureau, Plaintiff

21 suffered damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

22 mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

23           20.   The Credit Bureau’s conduct, action and inaction was willful, rendering the Credit

24 Bureau liable for punitive damages in an amount to be determined by the Court pursuant to


                                                Page 3 of 6
             Case 2:21-cv-00341-JCM-NJK Document 1 Filed 03/01/21 Page 4 of 6



 1 15 U.S.C. § 1681n. In the alternative, the Credit Bureau was negligent, entitling Plaintiff to recover

 2 under 15 U.S.C. § 1681o.

 3           21.   Plaintiff is entitled to recover costs and attorney fees from the Credit Bureau in an

 4 amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

 5                                SECOND CLAIM FOR RELIEF
                                      Against the Credit Bureau
 6                      (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

 7           22.   Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

 8 herein.

 9           23.   The Credit Bureau violated 15 U.S.C. § 1681i on multiple occasions by failing to

10 delete inaccurate information in the Plaintiff’s credit file after receiving actual notice of such

11 inaccuracies; by failing to conduct a lawful reinvestigation; by failing to forward all relevant

12 information to Penn State; by failing to maintain reasonable procedures with which to filter and

13 verify disputed information in the Plaintiff’s credit file; and by relying upon verification from a

14 source the Credit Bureau had reason to know is unreliable.

15           24.   As a result of this conduct, action and inaction of the Credit Bureau, Plaintiff

16 suffered damage by loss of credit; loss of the ability to purchase and benefit from credit; and the

17 mental and emotional pain, anguish, humiliation, and embarrassment of credit denials.

18           25.   The Credit Bureau’s conduct, action and inaction was willful, rendering the Credit

19 Bureau liable for actual or statutory damages, and punitive damages in an amount to be determined

20 by the Court pursuant to 15 U.S.C. § 1681o.

21           26.   Plaintiff is entitled to recover costs and attorney fees from the Credit Bureau in an

22 amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

23

24


                                                Page 4 of 6
             Case 2:21-cv-00341-JCM-NJK Document 1 Filed 03/01/21 Page 5 of 6



 1                                  THIRD CLAIM FOR RELIEF
                                        Against the Furnisher
 2                       (Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681)

 3           27.    Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

 4 herein.

 5           28.    Penn State violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

 6 continuing the Penn State Debt Account representation within Plaintiff’s credit file with the Credit

 7 Bureau without also including a notation that this debt was disputed; by failing to fully and

 8 properly investigate the Plaintiff’s dispute of the Penn State Debt Account representation; by

 9 failing to review all relevant information regarding same; by failing to accurately respond to the

10 Credit Bureau; by failing to correctly report results of an accurate investigation to every other

11 credit reporting agency; and by failing to permanently and lawfully correct its own internal records

12 to prevent the re-reporting of the Penn State Debt Account representations to the consumer

13 reporting agencies.

14           29.    As a result of this conduct, action and inaction of Penn State, Plaintiff suffered

15 damage by loss of credit; loss of the ability to purchase and benefit from credit; and the mental

16 and emotional pain, anguish, humiliation, and embarrassment of credit denials.

17           30.    Penn State’s conduct, action and inaction was willful, rendering it liable for actual

18 or statutory, and punitive damages in an amount to be determined by the Court pursuant to 15

19 U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual damages

20 under 15 U.S.C. § 1681o.

21           31.    Plaintiff is entitled to recover costs and attorney fees from Penn State in an amount

22 to be determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.

23

24


                                                Page 5 of 6
            Case 2:21-cv-00341-JCM-NJK Document 1 Filed 03/01/21 Page 6 of 6



 1 VI.     PRAYER FOR RELIEF

 2         WHEREFORE, Plaintiff respectfully prays that judgment be entered against the

 3 Defendants, on all counts, for the following:

 4         1.      Declaratory judgment that Defendants’ conduct violated the FCRA;

 5         2.      Actual damages;

 6         3.      Statutory damages;

 7         4.      Punitive damages;

 8         5.      Costs and reasonable attorney fees; and

 9         6.      For such other and further relief as the Court may deem just and proper.

10 VII.    JURY DEMAND

11         Pursuant to Fed. R. Civ. P. 38(b) and the Seventh Amendment to the United States

12 Constitution, Plaintiff hereby demands a jury trial.

13         Dated this 1st day of March, 2021.

14                                                 COGBURN LAW

15

16                                                 By:       /s/Erik W. Fox
                                                         Jamie S. Cogburn, Esq.
17                                                       Nevada Bar No. 8409
                                                         Erik W. Fox, Esq.
18                                                       Nevada Bar No. 8804
                                                         2580 St. Rose Parkway, Suite 330
19                                                       Henderson, Nevada 89074
                                                         Attorneys for Plaintiff
20

21

22

23

24


                                                Page 6 of 6
